Citation Nr: 1759886	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-22 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1962 to October 1966 and again from July 1967 to April 1969.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The August 2010 rating decision also, in pertinent part, denied a claim seeking entitlement to a total disability rating based on individual unemployability (TDIU). The Veteran did not specifically appeal this issue, but rather his July 2011 notice of disagreement (NOD) only appealed the diabetes rating.  Even so, the Court has held that a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 446 (2009).   

Here, the Board finds a TDIU claim has not been reasonably raised by the record as part of the diabetes rating and, therefore, the issue is not listed above as an issue on appeal.

The TDIU claim was denied with the diabetes rating issue in the August 2010 rating decision, but the Veteran only specifically appealed the diabetes rating issue in July 2011.  Since the August 2010 rating decision, the record does not contain any evidence suggesting the Veteran is unemployable due to his service connected diabetes mellitus, type II.  Therefore, the Board does not find that a TDIU claim has been raised by the record.  The issue on appeal is limited to the Veteran's diabetes rating.

In May 2015, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDING OF FACT

Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin, oral medication, and a restricted diet; but not by the regulation of activities.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected diabetes are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.21, 4.119, Diagnostic Code (DC) 7913 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in May 2015.  With respect to the issue decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for a VA examination, and readjudicate the claim.  The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate June 2015 VA examination.  The RO readjudicated the claim most recently in an August 2016 Supplemental Statement of the Case (SSOC).  As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 
Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As explained in further detail below, staged ratings are not appropriate in the present case.

Service connection has been established for diabetes mellitus.  The RO evaluated the Veteran's disability as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is for application when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Pursuant to Diagnostic Code 7913, Note (1)-pertaining to diabetes mellitus-complications are rated as part of the diabetic process unless they are compensably disabling, in which case they are rated separately.  In this case, the Veteran's lower extremity peripheral neuropathies and erectile dysfunction have been evaluated separately and therefore are not for consideration in the evaluation of his diabetes mellitus.  38 C.F.R. § 4.14.  

The relevant evidence in this matter consists of two VA examination reports, VA treatment records, and the Veteran's lay assertions.  This evidence does not approximate the criteria for a higher rating - i.e., the evidence did not indicate treatment requiring regulation of activities, nor did it indicate that diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or the requisite number of visits to a diabetic care provider along with the other criteria necessary.  

May 2009 VA treatment records reflect that the Veteran was receiving medical care for his diabetes mellitus, type II.  The Veteran was prescribed insulin and other medications, and advised to modify his diet and regularly exercise.  It does not appear that the Veteran had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or that his activities were regulated.

The Veteran filed a claim for a rating in excess of 20 percent for his service-connected diabetes in May 2010.  He stated that he was currently taking insulin and other medications to treat his diabetes.  See May 2010 Statement in Support of a Claim.

The Veteran was afforded a VA examination in August 2010.  The Veteran was taking oral medication and insulin, and denied any restriction of activities on account of his diabetes.  He told the examiner that he followed a diabetic diet 50 percent of the time.  The examiner determined that the Veteran's diabetes mellitus, type II, was stable, and did not prevent him from continuing employment.  Outpatient treatment records did not show visits to his care provider two or more times per month.

A July 2011 statement by the Veteran's VA physician reflects that the Veteran was advised to diet and exercise daily.  

In June 2013, the Veteran reported that he had a regulation of activities due to his diabetes.  See June 2013 VA Form-9.

A June 2013 statement by the Veteran's VA primary care provider reflects that the Veteran was taking oral medication and insulin to control his diabetes.  The provider also reported that the Veteran was somewhat restricted in his exercise due to a cardiac condition.  VA treatment records from June 2013 to April 2014 reflect that the Veteran was continually advised to exercise regularly.  It does not appear that the Veteran had any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, or that his activities were regulated.

The Veteran was afforded an additional VA examination in June 2015.  The examination report stated that the Veteran's diabetes was treated with a managed restricted diet, prescribed oral hypoglycemic agents, and more than one insulin injection per day.  The report explicitly stated that the Veteran did not require a regulation of activities to medically manage his diabetes.  The Veteran did not have any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the last twelve months.  The outpatient records do not show nor does the Veteran report that he requires two or more monthly visits to his care provider.  Following a review of the claim file and an examination of the Veteran, the examiner concluded that the Veteran's diabetes mellitus, type II, was in poor control with high insulin resistance, requiring a specialized form of concentrated insulin.  The examiner concluded that the Veteran's diabetes was clinically worse.

In January 2016, the Veteran reported that the dosage and usage of his diabetes medications had increased.

There is no medical evidence the Veteran has been given a regulation of activities due to his diabetes which would be required for entitlement to a higher rating under the Rating Schedule.  The outpatient records do not show nor does the Veteran report that he requires two or more monthly visits to his care provider.  

In assessing the claim, the Board has considered the Veteran's lay assertions, particularly the June 2013 VA Form-9, in which he stated that he had a regulation of his activities.  The Veteran is certainly competent to attest to the severity of observable symptoms he may experience from diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence, prepared by skilled professionals, is far more probative and more credible than the lay statements regarding what treatment the Veteran underwent for his diabetes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence did not establish that the Veteran required regulation of activities.  See Camacho, 21 Vet. App. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes).  The most probative evidence establishes that the criteria for a 40 percent rating are not met or approximated.  The Board finds the opinion of the 2015 VA examining physician, who extensively reviewed the record, to be the most probative evidence as to the actual manifestations of diabetes.  As noted in Camacho, the determination is whether regulation of activities is medically necessary.  He has not experienced periods of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly or more visits to his care provider.  

Though the Veteran's diabetes mellitus, type II, has required increased frequency and dosage of insulin, he does not meet the criteria for a 40 percent rating.  
The ameliorating effects of medication are contemplated in the rating criteria with provisions in the criteria available if,  despite the medication, the Veteran experiences episodes of ketoacidosis or hypoglycemic reactions.  Higher or extra-schedular ratings are not indicated in this case. 

Here, throughout the rating period, the evidence supports a finding that the Veteran's diabetes mellitus requires insulin, oral medications, and a restricted diet; and is against a finding that the Veteran's diabetes mellitus requires regulation of activities.  Under these circumstances, the evidence is against awarding an evaluation in excess of 20 percent.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


